Citation Nr: 1129791	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for right eye status post traumatic iritis, retinal dialysis, scleral buckle and cryo, with status post lens implant causing pseudoaphakia due to removal of traumatic cataract (right eye disorder), currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant served in the United States Army Reserve with an initial period of active duty training from August 1988 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a November 2010 statement, the appellant indicated that his headaches have increased due to his service-connected right eye disability.  The issue of entitlement to a rating in excess of 10 percent for service-connected headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that another remand is necessary in this case.  In June 2009, the Board remanded the appellant's claim to obtain additional private and VA treatment records, and to schedule the appellant for a VA eye examination to determine the current severity of his right eye disorder.  Private treatment records and VA treatment records from January 2006 to October 2009 have been associated with the claims file.  The appellant was evaluated at a VA examination in November 2009.  Thus, there has been substantial compliance with the mandates of the June 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, in the November 2010 statement, the appellant asserted that his vision loss has worsened.  He also noted that he disagreed with a November 2010 supplemental statement of the case because it did not include any medical evidence since November 2009.  The appellant requested that VA obtain the most recent medical evidence from Overton Brook VA Medical Center.

As the appellant asserts that his right eye disability has worsened since the November 2009 VA examination, a new VA examination is necessary.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Consequently, the Board finds that the November 2009 VA examination is not sufficiently contemporaneous for purposes of evaluating the current nature and severity of the appellant's service-connected right eye disability.  Accordingly, the Board finds that the claim must be remanded for a new VA examination for the purpose of determining the current level of severity of the appellant's service-connected right eye disability.

Additionally, the appellant's November 2010 statement indicates that the appellant has received treatment at VA since November 2009 for his right eye disability.  As there are relevant VA treatment records that have not been associated with the claims file, all VA treatment records from Overton Brook VA Medical Center dated from November 2009 to present must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The record has raised the issue of marked interference with employment and referral for an extraschedular rating.  In the November 2010 statement, the appellant stated that he was not able to continue with his chosen profession as a driver of tractor trailers, and that as a result of his vision loss in his right eye, his commercial driver's license could not be renewed.  In a September 2009 statement, the appellant noted that he had a Truck Driving Degree, but that he had been performing janitorial work at a machine shop for fourteen years because his driving ability was limited.  A review of the pertinent adjudication documents in the claims file fails to show that the RO has addressed the question of entitlement to referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for the appellant's service-connected right eye disability.  Consequently, prior to readjudicating the claim, the appellant should be provided with adequate notice of what information and evidence is necessary to substantiate referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), and the RO should address the question of entitlement to a referral for extraschedular consideration.

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  As noted in the June 2009 remand, the appellant's representative made an informal claim for entitlement to a TDIU in a June 2007 statement, which was referred to the RO for appropriate action.  The record does not reflect that the issue of entitlement to a TDIU has been adjudicated.  Thus, the issue should be adjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice that is compliant with current legal requirements regarding his claim, including what information and evidence is needed to substantiate a claim for referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

2.  Request all of the appellant's VA hospitalization and treatment records, related to his service-connected right eye disorder from November 2009 to present, including records from the Overton Brooks VA Medical Center.  Efforts to obtain records from a Federal department or agency should end only if VA concludes that the records sought do not exist, that further efforts to obtain those records would be futile, or where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Any negative response should be in writing, and associated with the claims file.

3.  Thereafter, schedule the appellant for a VA eye examination to determine the current severity of his right eye disorder.  The claims folder should be made available and reviewed by the examiner before the examination.  The examiner should perform all necessary studies and tests to ascertain the current severity of the appellant's service-connected right eye disorder.  Should the examiner determine that the results of this examination are not valid for any reason (e.g., inconsistent with the appellant's relevant treatment records, etc.), an appropriate medical opinion (providing all medical logic and reasoning) should be provided fully setting forth the basis of such finding.

The examiner should discuss the effect, if any, that the appellant's service-connected right eye disability has had on his employment, and indicate whether the disability has caused marked interference with employment.  

4.  Thereafter, readjudicate the issue on appeal of entitlement to an increased rating for the service-connected right eye disability, currently rated at 30 percent disabling, to include consideration of whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and/or entitlement to a TDIU is warranted.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



